Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of the instant application merely differs from claim 1 of the U.S. Patent by reciting “an access request to a data” instead of “a request for a file system object, the request for the file system object specifying a write access” as recited in claim 1 of the U.S. Patent and by removing the limitation of “retrieving by the hardware processor a block of data associated with the write access”. However it is obvious to one of ordinary skill in the art at the time the invention was made to remove limitations to broaden a claim.
Claims 2-3 of the instant application essentially corresponds to claim 3 of the U.S. Patent.
Claim 4 of the instant application essentially corresponds to claim 5 of the U.S. Patent.
Claim 5 of the instant application essentially corresponds to claim 6 of the U.S. Patent.

Claim 7 merely recites importing the data. Claims 8-9 merely recite importing and exporting the data converted to the format, thus read on claims 4-7 of the U.S. Patent that send and receive data blocks.
Similarly to claims 1-9 discussed above, system claims 10-17 of the instant application correspond to obvious variations of system claims 8-14 of the U.S. Patent. Memory device claims 18-20 of the instant application correspond to obvious variations of memory device claims 15-20 of the U.S. Patent.
Allowable Subject Matter
Claims 1-20 would be allowable upon submission of a Terminal Disclaimer to overcome the double patenting rejection discussed above.
A close prior art Xu et al (US 20090158257) teach a script translation module 36 that translate a script containing graphical operations into a format that can be transmitted to a software driver or device driver configured to interact with graphics hardware or a software model representing a graphics hardware design.  A device driver can be a software component configured to facilitate communication between an operating system or other software application and a hardware component 
Another relevant prior art Phillips et al (US 20050063005) teach a document delivery server, which may or may not be in a remote location, receives input documents via network connections from users.  For example, users may input documents of any file type via the Internet, the PSTN, an intranet or a wireless gateway.  The invention examines the input, determines if the target device is compatible, if not, converts the document into a compatible format, and sends the document to the target device.  The conversion process consists of rendering incoming files into multi-page Tagged Image File Format (TIFF) images for facsimile, a PDF 
Another relevant prior art Keithley et al (US 8489559) teach a utility may be installed (e.g., by a system administrator) on a storage system.  The utility may read content units on the storage system that are stored in one data format, and convert the content units to a second data format.  In one embodiment, in response to a read request for a content unit, a data format in which to return the content unit may be selected and the content unit may be returned in that data format.  In another embodiment, mapping information may be created that specifies in which data format a content unit should be returned in response to a request for the content unit.  The mapping information may be stored either on the storage system that stores the content unit, the computer requesting access to the content unit, or any other computer or device in the computer system. In another embodiment, a utility may convert content units stored on the storage 

However the prior art of record does not disclose or make obvious receiving an access request to a data, the access request specifying a software application and a hardware component; determining a software driver associated with the hardware component specified by the access request; determining a format specified by the software driver; and converting, the data requested by the access request to the format specified by the software driver in combination with all the limitations recited in independent claims 1, 10 and 18 being obvious variations of claims 1-20 of the parent U.S. Patent 10,713,222 discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        26 February 2022